Dissenting Opinion by
Me. Chief Justice Bell:
The record shows that no evidentiary hearing was necessary. This sentence of murder was imposed in 1949 and the record shows that defendant’s two experienced counsel stated that they had investigated the ease thoroughly, interviewed every witness they could, and felt that defendant’s change of plea from not guilty to guilty was in his best interest. To grant an evidentiary hearing in 1969—on defendant’s allegation that his plea was involuntary and not knowingly made, even when his present Court-appointed counsel could not write a brief to support this allegation—is unnecessary, extremely unwise and extremely unfair to the law-abiding people of Pennsylvania. For these reasons, I dissent.